UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7623



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WAYNE ERVIN LAMBERT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-92-405)


Submitted:   March 7, 2000                 Decided:   March 17, 2000


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas A. Trant, TRANT & ASSOCIATES, Knoxville, Tennessee, for
Appellant. J. Rene Josey, United States Attorney, Mark C. Moore,
Assistant United States Attorney, Ann Agnew Cupp, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Ervin Lambert appeals the district court’s order denying

his motion to compel the Government to file a motion for reduction

of sentence under Fed. R. Crim. P. 35.   He contends that this deci-

sion was in error, and that the district court abused its discre-

tion in failing to conduct an evidentiary hearing.      We have re-

viewed the district court’s decision and the materials presented by

the parties, and find no reversible error in the district court’s

denial of Lambert’s motion.     We likewise find that the district

court did not abuse its discretion in refusing to conduct an evi-

dentiary hearing.    See United States v. Pridgen, 64 F.3d 147, 150

(4th Cir. 1995) (providing standard).     Accordingly, we affirm on

the reasoning of the district court.* See United States v. Lambert,

No. CR-92-405 (D.S.C. Nov. 18, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
         We deny the Government’s motion to file a surreply brief.


                                  2